Citation Nr: 0217312	
Decision Date: 12/02/02    Archive Date: 12/12/02

DOCKET NO.  01-07 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to service connection for a bilateral ankle 
disability.

3.  Entitlement to service connection for a disability of 
the legs/shins, to include knots.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1990 to May 
1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 rating decision of the Regional 
Office (RO) that denied the veteran's claim for service 
connection for the disabilities at issue.  

During the hearing before the undersigned in September 2002, 
the veteran's representative referred to a claim for 
permanent and total disability rating for pension purposes.  
See September 19, 2002 hearing transcript (Tr.), page (P.) 
14.  Since this matter was not developed or certified for 
appeal, it is referred to the RO for appropriate action.

The issue of entitlement to service connection for a back 
disability will be considered in the REMAND section below.


FINDINGS OF FACT

1.  The service medical records are negative for complaints 
or findings of a disability of either knee.  

2.  There is no clinical evidence of a bilateral knee 
disability that is related to service.

3.  Chronic right ankle disability has not been shown to be 
etiologically related to service.

4.  The veteran's in-service left ankle complaints were 
acute and transitory and resolved without residual 
disability.  

5.  A chronic left ankle disability has not been shown to be 
related to service.

6.  The veteran's in-service complaints pertaining to the 
right leg/shin resolved following brief treatment.

7.  Chronic right leg/shin disability related to service has 
not been demonstrated.

8.  Current chronic left leg/shin disability has not been 
demonstrated.

9.  Bilateral hearing loss disability for VA purposes has 
not been demonstrated.


CONCLUSIONS OF LAW

1.  A chronic knee disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West Supp. 2002).

2.  A chronic ankle disability was not incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 
(West Supp. 2002); 38 C.F.R. § 3.303 (2002).

3.  A chronic leg/shin disability, to include knots, was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West Supp. 2002); 38 C.F.R. § 3.303 (2002).

4.  Hearing loss disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recently enacted legislation has eliminated the well-
grounded claim requirement, has expanded the duty of 
Department of Veterans Affairs (VA) to notify the veteran 
and the representative of the information and evidence 
necessary to substantiate a claim, and has enhanced VA's 
duty to assist a veteran in developing the evidence 
necessary to substantiate a claim.  See Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)).  

VA issued regulations to implement the VCAA in August 2001. 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence 
of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), 
which are effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

VA has met its duty to notify and assist in the veteran's 
case.  A rating decision apprised the veteran of the reasons 
and bases for the VA decision.  A statement of the case 
apprised the veteran of the law applicable in adjudicating 
the appeal.  In addition, the Board observes that by letter 
dated in January 2001, the veteran was provided with notice 
of the evidence he needed to submit, as well as the 
developmental activity the VA would undertake.  The 
correspondence reflects that the veteran's representative 
received a copy.  There is no indication that this 
correspondence was returned as undeliverable.  As such, the 
Board finds that the VA's duty to notify the veteran under 
VCAA has been met.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

Regarding VA's duty to assist, the Board notes that the 
claims file contains the veteran's service medical records.  
The record also reflects that the VA has made reasonable 
attempts to have the veteran identify and/or submit relevant 
evidence, including with regard to post-service medical 
treatment and/or evaluation.  Accordingly, the Board finds 
that all information and evidence have been developed to the 
extent possible and that no prejudice will result to the 
veteran by the Board's consideration of this matter.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).

Factual background

On the enlistment examination in August 1989, a sprain on 
the lateral aspect of the right ankle was noted.  It was 
indicated that this had occurred the previous night.  Edema 
was present and the ankle was tender to touch.  No other 
orthopedic abnormalities were reported.  An audiometric test 
was within normal limits.  

The service medical records disclose that the veteran was 
seen for a knot on his right shin in January 1990.  The next 
day, he complained of right shin pain and swelling for 1 1/2 
weeks.  He denied recent trauma.  He reported hitting his 
right leg on stairs three to four weeks earlier.  An 
examination revealed localized edema on the right shin.   
Discoloration was reported.  Normal temperature was noted.  
He had a moderate antalgic gait.  There was positive tibial 
tapping on the distal 1/3 of the right tibia and positive 
heel strike.  There was pain with resisted dorsiflexion and 
plantar flexion of the right ankle.  The veteran had normal 
sensation.  There was full, active range of motion of the 
knees and ankles.  The assessments were stress reaction 
versus stress fracture and probable anterior tibial overuse 
syndrome.  In February 1990, the veteran reported 
improvement, but stated that he had increased pain with 
prolonged standing.  It was noted that the veteran came to 
the clinic on crutches, but had a normal gait without them.  
On examination, there was localized edema on the distal 1/3 
of the tibia.  No ecchymosis was noted.  Some tenderness was 
reported, and there was full range of motion.  Heel/toe walk 
was ok.  

X-ray studies of the right leg were taken in January and 
February 1990.  On the earlier study, there was a suggestion 
of minimal haziness of the cortex of the midshaft of the 
right tibia.  No abnormality was seen in this region on 
anteroposterior view.  Later in February, the veteran 
reported a 90 percent improvement in the right tibia.  He 
complained of left ankle pain.  He had completed an eleven-
mile march the previous day.  He was not on any medication.  
He related that he had been jogging, but was unable to keep 
up with his company.  An examination disclosed a slight 
antalgic gait on the left.  Localized swelling was reported 
on the distal 1/3 of the right tibia.  No ecchymosis was 
noted.  There was swelling of the left distal Achilles 
tendon.  Increased pain with resisted dorsiflexion and 
plantar flexion was indicated.  Ecchymosis of the distal 
Achilles was noted.  The assessments were resolving overuse 
syndrome of the right tibia and Achilles tendonitis of the 
left ankle.  He was advised to wear tennis shoes and to 
avoid running and jumping as much as possible.  Still later 
in February, the veteran reported a 70 percent improvement 
in his left Achilles and a 90 percent improvement in his 
right tibia.  An examination showed no swelling or 
ecchymosis of the distal left Achilles.  There was minimal 
tenderness.  Gait was unremarkable.  The assessments were 
resolving Achilles tendonitis on the left and resolving 
overuse syndrome of the right tibia.  

By letter dated in January 2001, the RO advised the veteran 
that he was being given another opportunity to identify or 
submit evidence relevant to his claim.  The letter indicated 
that if there was any evidence that he wanted considered in 
his claim, he should submit the evidence or identify it and 
the VA would attempt to obtain it.  No response was received 
from the veteran.

Analysis 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestations of joint pain, any abnormality of heart 
action or heart sounds, any urinary findings of casts, or 
any cough, in service will permit service connection of 
arthritis, disease of the heart, nephritis, or pulmonary 
disease, first shown as a clear-cut clinical entity, at some 
later date.  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation 
to establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive 
period) is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

The Board acknowledges that the veteran was seen on several 
occasions within the first two months of service for 
complaints involving the right tibia and left Achilles.  
These symptoms evidently resolved, as there is no further 
clinical evidence of treatment for the remainder of the 
veteran's service for such complaints.  In addition, the 
Board observes that the treatment records demonstrate that 
there was full range of motion of the ankles and knees.  The 
Board finds, accordingly, that the veteran's in-service 
complaints were acute and transitory and resolved without 
residual disability.  This is supported by the service 
medical records which conclude that his right tibia and left 
Achilles symptoms were resolving.  

Moreover, the service medical records are silent for any 
complaints or findings pertaining to the knees , the right 
ankle, the left leg or a bilateral hearing loss.  Indeed, 
there is no current objective evidence of any disability 
involving the knees, ankles or shins or clinical evidence of 
hearing loss.  In Wood v. Derwinski, 1 Vet. App 190 (1991), 
the United States Court of Appeals for Veterans Claims 
(Court) noted that "[t]he duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  As noted above, the veteran has been 
requested to provide information concerning any treatment he 
has received.  During the hearing, the veteran alluded to 
treatment he has recently received, and his representative 
was advised that if the veteran was able to procure the 
records, he could simply bring them to the RO.  Tr. P. 8.  
No additional medical evidence has been forthcoming.

In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court 
noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability.  In the absence of 
proof of a present disability, there can be no valid claim.  
The absence of current chronic disability of the knees, 
ankles, or legs/shins, nor a bilateral hearing loss, either 
being shown in service or thereafter, prompts the Board to 
conclude that the preponderance of the evidence is against 
the claims for service connection for bilateral knee, ankle 
and/or leg/shin disabilities, as well as a bilateral hearing 
loss.  The veteran is not competent to diagnose current 
disability or to establish clinical etiology.


ORDER

Service connection for a knee disability, an ankle 
disability, and a bilateral leg/shin disability, to include 
knots, is denied.

Service connection for bilateral hearing loss is denied.


REMAND

In a rating decision dated in April 2002, the RO denied the 
veteran's claim for service connection for a back 
disability.  He submitted a notice of disagreement with this 
determination in June 2002.  However, a statement of the 
case addressing this matter has not been issued.  Where a 
statement of the case has not been provided following the 
timely filing of a notice of disagreement, a remand, not a 
referral to the RO is required by the Board.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  

Accordingly, the claim for service connection for a back 
disability is REMANDED to the RO for action as follows:  

The RO should issue a statement of the 
case concerning the issue of service 
connection for a back disability.  All 
pertinent laws and regulations 
pertaining to claims for service 
connection should be set forth in the 
statement of the case.  If, and only if, 
the appellant submits a timely 
substantive appeal, the case should be 
returned to the Board in accordance with 
appellate procedures.  The purpose of 
this remand is to ensure due process.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

